DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 9 August 2021.
Claims 1 – 17 are pending.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a first end portion” of the elongated grip part; claim 1, line 12; and
“a second end portion” of the elongated grip part; claim 1, line 12.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:
Regarding claim 15, line 14, the limitation, “the grip par”, should read, “the grip part”, referring to the previously recited limitation, “an elongate grip part”, in claim 1, line 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 – 11, 14, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 8, 14, and 17, the limitation, “at least one second elastic member”, is indefinite because the limitation implies that there is at least one first elastic member; however, no first elastic member has been claimed.  Thus, it is ambiguous as to the what element is the first elastic member upon recitation of the limitation, “at least one second elastic member”.  For the purpose of compact prosecution, the examiner interprets the limitation, “at least one second elastic member”, to mean “at least one elastic member”.  Please note, since claims 9 – 11 depend upon claim 8, claims 9 – 11 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 12 – 13, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 7,168,505 B2), in view of Hessenberger et al. (US 2014/0125158 A1), hereinafter Hessenberger, in further view of Sunabe et al. (US 2018/0099399 A1), hereinafter Sunabe. 
[AltContent: textbox (Yamada (US 7,168,505 B2)
Annotated fig. 1)]
[AltContent: textbox (Sunabe (US 2018/0099399 A1)
Annotated fig. 7)]
Regarding claim 1, Yamada discloses a drilling tool (101, fig. 1) configured to perform a drilling action of rotationally driving a tool accessory (119, fig. 1), the drilling tool (101) comprising: 
a motor (111, fig. 1) and a motor shaft (113, fig. 1), the motor shaft (113) being rotatable a first axis (A, annotated fig. 1);
a tool holder (117, fig. 1) configured to removably hold the tool accessory (119) (col. 4, ll. 16 – 17), the tool holder (117) being configured to be rotationally driven around a second axis (B, annotated fig. 1) by torque transmitted from the motor shaft (113) (col. 4, ll. 26 – 28), the second axis (B) extending parallel to the first axis (A) and defining a front-rear direction of the drilling tool (101); 
a main housing (105, 106, 107, fig. 1) extending in the front-rear direction and housing the motor (111) and the tool holder (117); 
an elongate grip part (109, fig. 1) located behind the main housing (105, 106, 107) and extending in a direction (F, annotated fig. 1) crossing the second axis (B), the grip part (109) including a first end portion (C, annotated fig. 1) and a second end portion (D, annotated fig. 1), the first end portion (C) being located on the second axis (B), the second end portion (D) being opposite to the first end portion (C) and spaced apart from the second axis (B); 
a hollow connection part (E or rear portion of body 103, annotated fig. 1) connecting the second end portion (D) of the grip part (109) and the main housing (105, 106, 107), the connection part (E or rear portion of 103) and the grip part (109) together forming an annular part (Annotated fig. 1 shows the outline of the rear portion of the body 3 and the handle 109 wherein one having ordinary skill in the art would recognize the portion E2, E3 of the body 103 would be arcuate, or in other words, curved, about the first axis A and the second axis B where the portion E2, E3 of the body 103 attaches to the motor housing 105.  Moreover, one having ordinary skills in the art would likewise recognize that the handle 109 and the portion E1 of the body 103 would be arcuate, or in other words, curved, to form the tube-like handle). 

Yamada does not explicitly disclose the motor includes a stator, a rotor, and the motor shaft extending from the rotor and being rotatable integrally with the rotor around a first axis.
However, Hessenberger teaches  the motor includes a stator (38, fig. 2), a rotor (34, fig. 2), and the motor shaft (42, fig. 2) extending from the rotor (34) and being rotatable integrally with the rotor (34) around a first axis (the axis of motor shaft 42, fig. 2) ([0020], ll. 1 – 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by Yamada, with the motor includes a stator, a rotor, and the motor shaft extending from the rotor and being rotatable integrally with the rotor around a first axis, as taught by Hessenberger, with the motivation to provide an improved magnet holder ([0005], ll. 9 – 14).

The modified Yamada does not explicitly disclose a detection device disposed in the connection part and configured to detect a rotation state of the main housing around the second axis.
However, Sunabe teaches a detection device (90, fig. 7) disposed in the connection part (12, fig. 7) and configured to detect a rotation state of the main housing (10, fig. 7) around the second axis (the longitudinal axis of the tool bit 4, fig. 7) ([0086]) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the detection device 90 of Sunabe would be similarly placed against the rear wall of the handle aperture within the portion E2 of the body 103 of the connection part E).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with a detection device disposed in the connection part and configured to detect a rotation state of the main housing around the second axis, as taught by Sunabe, with the motivation to detect whether the tool accessory has jammed into the workpiece and stop the drive of the motor of the drilling tool as a safety feature for the user ([0138] – [0139]). 

Regarding claim 2, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yamada further discloses a direction (Yamada – F, annotated fig. 1) that is orthogonal to the second axis (Yamada – B, annotated fig. 1) and that corresponds to an extension direction (Yamada – F) of the grip part (Yamada – 109, fig. 1) defines an up-down direction of the drilling tool (Yamada – 101, fig. 1), a direction from the first end portion (Yamada – C, annotated fig. 1) toward the second end portion (Yamada – D, annotated fig. 1) defines a downward direction of the drilling tool (Yamada – 101) (Yamada – as shown by the arrow F in annotated fig. 1), the detection device (Sunabe – 90, fig. 7) comprises an acceleration sensor (Sunabe – 92, fig. 4) disposed in a lower end portion (Yamada – E2, annotated fig. 1) of the connection part (Yamada – E, annotated fig. 1) (Yamada – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the detection device 90 of Sunabe would be similarly placed against the rear wall of the handle aperture within the lower end portion of the portion E2 of the body 103 of the connection E of Yamada).

Regarding claim 3, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 1.
Yamada further discloses the connection part (E, annotated fig. 1) includes a first portion (E1, annotated fig. 1) connected to the second end portion (D, annotated fig. 1) of the grip part (109, fig. 1) and extending frontward from the second end portion (D); and a second portion (E2, E3, annotated fig. 1) connecting a front end portion of the first portion (E1) and the main housing (105, 106, 107, fig. 1 – specifically 105) (As shown in annotated fig. 1 along the dotted line between the first portion E1 and the second portion E2 where the second portion E2 is connected to the front end portion of the first portion E1, and along the second portion E2 where the second portion E2 is connected to the motor housing 105 of the main housing 105, 106, 107). 
The modified Yamada does not explicitly disclose a control device configured to control operation of the drilling tool, wherein: and the control device is disposed in the first portion of the connection part.
However, Sunabe teaches a control device (70, fig. 7) configured to control operation of the drilling tool (2A, fig. 7) ([0066]), wherein: and the control device (70) is disposed in the first portion (the portion connected to the second end or bottom portion of the handle 16 and extending frontward from the handle 16, fig. 7) of the connection part (12, fig. 8) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the control device 70 of Sunabe would be similarly placed extending frontward from the second end portion D of the handle 109 within the first portion E1 of the body 103 of the connection part E).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with a control device configured to control operation of the drilling tool, wherein the control device is disposed in the first portion of the connection part, as taught by Sunabe, with the motivation to controls the drive of the motor ([0066]) and to stop the drive of the motor of the drilling tool, in conjunction with the detection device, when the tool accessory has jammed into the workpiece as a safety feature for the user ([0138] – [0139]).

Regarding claim 4, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 3.
The modified Yamada further discloses the detection device (Sunabe – 90, fig. 7) is disposed in a lower end portion of the second portion (Yamada – E2, annotated fig. 1) of the connection part (Yamada – E, annotated fig. 1) (Yamada – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the detection device 90 of Sunabe would be similarly placed against the rear wall of the handle aperture within the lower end of the portion E2 of the body 103 of the connection part E of Yamada).

Regarding claim 5, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 3.
The modified Yamada does not explicitly disclose the first portion has a battery-mounting part to which a battery is removably mountable.
However, Sunabe teaches the first portion (connected to the second end or the bottom portion of the handle 16 and extending frontward from the handle 16, fig. 7) has a battery-mounting part (60, fig. 7) to which a battery (62, fig. 7) is removably mountable ([0064]) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the battery-mounting part 60 of Sunabe would be similarly placed extending frontward from the second end portion D of the handle 109 within the first portion E1 of the body 103 of the connection part E).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with the first portion has a battery-mounting part to which a battery is removably mountable, as taught by Sunabe, with the motivation to provide electrical power to the drilling tool and to allow the drilling tool to be used in locations that do not have access to an electrical outlet.

Regarding claim 6, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yamada further discloses a direction (Yamada – F, annotated fig. 1) that is orthogonal to the second axis (Yamada – B, annotated fig. 1) and that corresponds to an extension direction (Yamada – F) of the grip part (Yamada – 109, fig. 1) defines an up-down direction of the drilling tool (101, fig. 1), a direction from the first end portion (Yamada – C, annotated fig. 1) toward the second end portion (Yamada – D, annotated fig. 1) defines a downward direction of the drilling tool (Yamada – 101) (Yamada – as shown by the arrow F in annotated fig. 1), the connection part (Yamada – E, annotated fig. 1) includes: a cover part (Yamada – E2, E3, annotated fig. 1) surrounding a portion of the main housing (Yamada – 105, 106, 107, fig. 1; specifically 105) at least partially in a circumferential direction around the second axis (B) (Yamada – Annotated fig. 1 shows the outline of the rear portion of the body 103 and the handle 109 wherein one having ordinary skill in the art would recognize the cover part E2, E3 of the body 103 would be arcuate, or in other words, curved, in the circumferential direction of the first axis A and the second axis B); an upper extending part (Yamada – E3, annotated fig. 1) extending frontward from the first end portion (Yamada – C, annotated fig. 1) of the grip part (Yamada – 109, fig. 1) and connected to the cover part (Yamada – E2, E3); a lower extending part (Yamada – E1, fig. 1) extending frontward from the second end portion (Yamada – D, annotated fig. 1) of the grip part (Yamada – 109); and a front extending part (Yamada – E2, fig. 1) extending upward from a front end portion of the lower extending part (Yamada – E1) and connected to the cover part (Yamada – E2, E3) (Yamada – As shown in annotated fig. 1 along the dotted line between the lower extending part E1 and the front extending part E2 where the front extending part E2 is connected to the front end portion of the lower extending part E1, and as shown in annotated fig. 1 where the front extending part E2 is connected and/or part of the cover part E2, E3), and the detection device (Sunabe – 90, fig. 7) is disposed in a lower end portion of the front extending part (Yamada – E2) or in the lower extending part (Yamada – E1) (Yamada – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the detection device 90 of Sunabe would be similarly placed against the rear wall of the handle aperture within the lower end of the front extending part E2 of the body 103 of Yamada).

Regarding claim 12, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yamada further discloses a direction (Yamada – F, annotated fig. 1) that is orthogonal to the second axis (Yamada – B, annotated fig. 1) and that corresponds to an extension direction (Yamada – F, annotated fig. 1) of the grip part (Yamada – 109, fig. 1) defines an up-down direction of the drilling tool (Yamada – 101, fig. 1), a direction from the first end portion (Yamada – C, annotated fig. 1) toward the second end portion (Yamada – D, annotated fig. 1) defines a downward direction of the drilling tool (101) (Yamada – as shown by the arrow F in annotated fig. 1), the connection part (Yamada – E, annotated fig. 1) includes: a first portion (Yamada – E1, annotated fig. 1) connected to the second end portion (Yamada – D) of the grip part (Yamada – 109) and extending frontward from the second end portion (Yamada – D); and a second portion (Yamada – E2, annotated fig. 1) connecting a front end portion of the first portion (Yamada – E1) and the main housing (Yamada – 105, 106, 107, fig. 1) (As shown in annotated fig. 1 along the dotted line between the first portion E1 and the second portion E2 where the second portion E2 is connected to the front end portion of the first portion E1, and along the second portion E2 where the second portion E2 is connected to the motor housing 105 of the main housing 105, 106, 107), the detection device (Sunabe – 90, fig. 7) comprises an acceleration sensor (Sunabe – 92, fig. 4) disposed in a lower end portion (Yamada – E2, annotated fig. 1) of the connection part (Yamada – E, annotated fig. 1) (Yamada – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the detection device 90 of Sunabe would be similarly placed against the rear wall of the handle aperture within the lower end portion of the portion E2 of the body 103 of the connection E of Yamada).

The modified Yamada does not explicitly disclose a control device configured to control operation of the drilling tool, wherein the control device is disposed in the first portion of the connection part.
However, Sunabe teaches a control device (70, fig. 7) configured to control operation of the drilling tool (2A, fig. 7) ([0066]), wherein the control device (70) is disposed in the first portion (connected to the second end or bottom portion of the handle 16 and extending frontward from the handle 16, fig. 7) of the connection part (12, fig. 8) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the control device 70 of Sunabe would be similarly placed extending frontward from the second end portion D of the handle 109 within the first portion E1 of the body 103 of the connection part E).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with a control device configured to control operation of the drilling tool, wherein the control device is disposed in the first portion of the connection part, as taught by Sunabe, with the motivation to controls the drive of the motor ([0066]) and to stop the drive of the motor of the drilling tool, in conjunction with the detection device, when the tool accessory has jammed into the workpiece as a safety feature for the user ([0138] – [0139]).

Regarding claim 13, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 12.
The modified Yamada does not explicitly disclose the first portion has a battery-mounting part to which a battery is removably mountable.
However, Sunabe teaches the first portion (connected to the second end or the bottom portion of the handle 16 and extending frontward from the handle 16, fig. 7) has a battery-mounting part (60, fig. 7) to which a battery (62, fig. 7) is removably mountable ([0064]) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the battery-mounting part 60 of Sunabe would be similarly placed extending frontward from the second end portion D of the handle 109 within the first portion E1 of the body 103 of the connection part E).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with the first portion has a battery-mounting part to which a battery is removably mountable, as taught by Sunabe, with the motivation to provide electrical power to the drilling tool and to allow the drilling tool to be used in locations that do not have access to an electrical outlet.

Regarding claim 15, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yamada further discloses a direction (Yamada – F, annotated fig. 1) that is orthogonal to the second axis (Yamada – B, annotated fig. 1) and that corresponds to an extension direction (Yamada – F) of the grip part (Yamada – 109, fig. 1) defines an up-down direction of the drilling tool (Yamada – 101, fig. 1), a direction from the first end portion (Yamada – C, annotated fig. 1) toward the second end portion (Yamada – D, annotated fig. 1) defines a downward direction of the drilling tool (Yamada – 101) (Yamada – as shown by the arrow F in annotated fig. 1), the connection part (Yamada – E, annotated fig. 1) include a cover part (Yamada – E2, E3, annotated fig. 1) surrounding a portion of the main housing (Yamada – 105, 106, 107, fig. 1; specifically 105) at least partially in a circumferential direction around the second axis (B) (Yamada – Annotated fig. 1 shows the outline of the rear portion of the body 103 and the handle 109 wherein one having ordinary skill in the art would recognize the cover part E2, E3 of the body 103 would be arcuate, or in other words, curved, about the circumferential direction of the first axis A and the second axis B); an upper extending part (Yamada – E3, annotated fig. 1) extending frontward from the first end portion (Yamada – C, annotated fig. 1) of the grip part (Yamada – 109, fig. 1) and connected to the cover part (Yamada – E2, E3); a lower extending part (Yamada – E1, fig. 1) extending frontward from the second end portion (Yamada – D, annotated fig. 1) of the grip part (Yamada – 109); and a front extending part (Yamada – E2, fig. 1) extending upward from a front end portion of the lower extending part (Yamada – E1) and connected to the cover part (Yamada – E2, E3) (Yamada – As shown in annotated fig. 1 along the dotted line between the lower extending part E1 and the front extending part E2 where the front extending part E2 is connected to the front end portion of the lower extending part E1, and as shown in annotated fig. 1 where the front extending part E2 is connected and/or part of the cover part E2, E3), and the detection device (Sunabe – 90, fig. 7) comprises an acceleration sensor (Sunabe – 92, fig. 4) disposed in a lower end portion of the front extending part (Yamada – E2) or in the lower extending part (Yamada – E1) (Yamada – One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the detection device 90 of Sunabe would be similarly placed against the rear wall of the handle aperture within the lower end of the front extending part E2 of the body 103 of Yamada)

The modified Yamada does not explicitly disclose a control device configured to control operation of the drilling tool, wherein the control device is disposed in the lower extending part.
However, Sunabe teaches a control device (70, fig. 7) configured to control operation of the drilling tool (2A, fig. 7) ([0066]), wherein the control device (70) is disposed in the lower extending part (the portion extending frontward of the second end or bottom portion of the handle 16, fig. 7) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the control device 70 of Sunabe would be similarly placed extending frontward from the second end portion D of the handle 109 within the lower extending part E1 of the body 103).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with a control device configured to control operation of the drilling tool, wherein the control device is disposed in the lower extending part, as taught by Sunabe, with the motivation to controls the drive of the motor ([0066]) and to stop the drive of the motor of the drilling tool, in conjunction with the detection device, when the tool accessory has jammed into the workpiece as a safety feature for the user ([0138] – [0139]).

Regarding claim 16, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 15.
The modified Yamada does not explicitly disclose the lower extending part has a battery-mounting part to which a battery is removably mountable.
However, Sunabe teaches the lower extending part (the portion extending frontward connected to the second end or the bottom portion of the handle 16, fig. 7) has a battery-mounting part (60, fig. 7) to which a battery (62, fig. 7) is removably mountable ([0064]) (One having ordinary skill in the art would recognize that with the incorporation of the teachings of Sunabe with the modified invention of Yamada, the battery-mounting part 60 of Sunabe would be similarly placed extending frontward from the second end portion D of the handle 109 within the first portion E1 of the body 103 of the connection part E).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with the lower extending part has a battery-mounting part to which a battery is removably mountable, as taught by Sunabe, with the motivation to provide electrical power to the drilling tool and to allow the drilling tool to be used in locations that do not have access to an electrical outlet.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 7,168,505 B2), in view of Hessenberger et al. (US 2014/0125158 A1), hereinafter Hessenberger, in further view of Sunabe et al. (US 2018/0099399 A1), hereinafter Sunabe, in further view of Ulrich et al. (US 2016/0279782 A1), hereinafter Ullrich.

Regarding claim 7, Yamada, as modified by Hessenberg, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yamada does not explicitly disclose the detection device is supported in the connection part via at least one first elastic member.
However, Ullrich teaches the detection device (14, fig. 1) is supported in the connection part (12, fig. 1) via at least one first elastic member (44, fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with the detection device is supported in the connection part via at least one first elastic member, as taught by Ullrich, with the motivation to dampen or reduce vibrations between the housing and the detection device, in order to significantly reduce or entirely avoid misdetection of particular, in particular safety-related operating conditions ([0028], ll. 1 – 8).

Claims 8 – 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 7,168,505 B2), in view of Hessenberger et al. (US 2014/0125158 A1), hereinafter Hessenberger, in further view of Sunabe et al. (US 2018/0099399 A1), hereinafter Sunabe, in further view of Furusawa et al. (US 2016/0136801 A1), hereinafter Furusawa.

Regarding claim 8, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 1.
The modified Yamada does not explicitly disclose the grip part and the connection part are integrated to be substantially immovable relative to each other to form a handle housing, and the handle housing is connected to the main housing via at least one second elastic member to be movable relative to the main housing.
However, Furusawa teaches the grip part (162, fig. 3) and the connection part (161, fig. 3) are integrated to be substantially immovable relative to each other to form a handle housing (109, fig. 2), and the handle housing (109) is connected to the main housing (103, 105, fig. 3) via at least one second elastic member (115, fig. 3) to be movable relative to the main housing (103, 105) ([0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with the grip part and the connection part are integrated to be substantially immovable relative to each other to form a handle housing, and the handle housing is connected to the main housing via at least one elastic member to be movable relative to the main housing, as taught by Furusawa, with the motivation to effectively reduce the transmission of vibrations to the handle, which is generated during operation ([0009]).

Regarding claim 9, Yamada, as modified by Hessenberger, as further modified by Sunabe, as further modified by Furusawa, discloses the invention as recited in claim 8.
The modified Yamada further discloses the main housing (Furusawa – 103, 105, fig. 3) and the handle housing (Furusawa – 109, fig. 2) are configured to slide relative to each other in the front-rear direction (Furusawa – [0055]).

Regarding claim 10, Yamada, as modified by Hessenberger, as further modified by Sunabe, as further modified by Furusawa, discloses the invention as recited in claim 9.
Yamada, as modified by Hessenberger, does not explicitly disclose the drilling tool is a rotary hammer that is also configured to perform a hammer action of linearly driving the tool accessory removably coupled to the tool holder along the second axis.
However, Sunabe teaches the drilling tool (2, fig. 1) is a rotary hammer ([0037], l. 1; “a hammer drill”) that is also configured to perform a hammer action of linearly driving the tool accessory removably coupled to the tool holder along the second axis ([0037]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with the detection device is supported in the connection part via at least one first elastic member, as taught by Sunabe, with the motivation to perform chipping work or drilling work on a workpiece like concrete ([0037]).

Regarding claim 11, Yamada, as modified by Hessenberger, as further modified by Sunabe, as further modified by Furusawa, discloses the invention as recited in claim 8.
Yamada discloses the handle housing (109, fig. 1) forms the annular part (One having ordinary skills in the art would likewise recognize that the handle 109 would be annular part forming the tube-like handle).

Regarding claim 14 and 17, Yamada, as modified by Hessenberger, as further modified by Sunabe, discloses the invention as recited in claim 13.
The modified Yamada does not explicitly disclose the grip part and the connection part are integrated to be substantially immovable relative to each other to form an annular handle housing, and the handle housing is connected to the main housing via at least one second elastic member to be movable relative to the main housing.
However, Furusawa teaches the grip part (162, fig. 3) and the connection part (161, fig. 1) are integrated to be substantially immovable relative to each other to form an annular handle housing (109, fig. 2), and the handle housing (109) is connected to the main housing (103, 105, fig. 3) via at least one elastic member (115, fig. 3) to be movable relative to the main housing (103, 105) ([0055]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the drilling tool, as disclosed by the modified Yamada, with the grip part and the connection part are integrated to be substantially immovable relative to each other to form an annular handle housing, and the handle housing is connected to the main housing via at least one second elastic member to be movable relative to the main housing, as taught by Furusawa, with the motivation to effectively reduce the transmission of vibrations to the handle, which is generated during operation ([0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        16 May 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731